                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:18-CR-00023-GCM-DCK
 UNITED STATES,

               Plaintiff,

    v.                                                       ORDER

 ROBERT MICHAEL GEORGE,

               Defendant.


         THIS MATTER IS BEFORE THE COURT upon Defendant Robert Michael George’s

Motion for Early Termination of Probation/Supervised Release (ECF Doc. 72). For good cause

shown, the motion is GRANTED effective the date of the signing of this Order.

         SO ORDERED.


                                     Signed: June 11, 2021




      Case 5:18-cr-00023-GCM-DCK Document 73 Filed 06/11/21 Page 1 of 1
